Title: James Madison to William B. Sprague, 24 December 1831
From: Madison, James
To: Sprague, William Buell


                        
                            
                                Dr Sir.
                            
                            
                                
                                    
                                
                                24 Decr. 1831.
                            
                        
                        I have recd your letter of the 12th and would cheerfully make a direct application for the Autograph of Mr
                            Blair if I knew the proper source. Mr Tyler a Virginia Senator in Congress will I beleive be able to ascertain it and
                            doubtless equally willing to attend to your wishes I take the liberty therefore of suggesting the expediency of a line to
                            him on the subject. I am laboring under a severe Rheumatism which among other effects cripples my fingers as you will
                            perceive & obliges me to use a borrowed pen. I pray you Sir to be assured of my continued esteem & cordial respects.
                        
                            
                                
                            
                        
                    